Case 1:20-cv-07349-ALC-SDA Document 38-4 Filed 06/24/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
JOSEPH PAGAN,
Case No.: 1:20-cv-7349 (ALC) (SDA)
Plaintiff,
DECLARATION OF
-against- LAUNDEL BOOKER

C.I. LOBSTER CORP., JOSEPH MANDARINO,
RICHARD MANDARINO, and JOHN MANDARINO,

Defendants.
x

 

LAUNDEL BOOKER, pursuant to 28 U.S.C. § 1746, declares as follows:

1. Your declarant is a waiter or server of the Defendant C.I. Lobster Corp. (hereinafter “City
Island Lobster House” or the “Restaurant”).

2. Ihave been a waiter at the Restaurant since on or about April 19, 2013.

3. On June 14, 2021, I met with an attorney Emanuel Kataev, Esq. (hereinafter “Mr. Kataev”)
who is associated with Milman Labuda Law Group PLLC (hereinafter “MLLG”), who represents
the Restaurant and other defendants named above (hereinafter the “Defendants”).

4. I was told by Mr. Kataev that the Defendants are conducting an inquiry to help them defend
against a lawsuit brought by the Plaintiff Joseph Pagan (hereinafter “Pagan”).

5. I was told by Mr. Kataev that Pagan has brought a lawsuit on behalf of himself and others
alleging that the Defendants did not properly pay Pagan and other employees of the Restaurant.

6. I was told by Mr. Kataev that, as part of the Defendants’ defense, MLLG wanted to ask me
(and a number of other persons) questions.

7. Prior to asking me questions, MLLG read me the following statement and told me to first

clearly understand that:
Case 1:20-cv-07349-ALC-SDA Document 38-4 Filed 06/24/21 Page 2 of 6

a. MLLG’s purpose is to investigate facts and prepare a defense for Defendants
regarding the allegations referenced above;

b. My participation or lack of participation in this investigation is voluntary and will
in no way affect my rights as an employee of the Defendants;

c. There will be absolutely no reprisals or other action taken against me by any of the
Defendants because of any answers I might give or statements that I make;

d. If I agree to participate, I may refuse to answer any of MLLG’s questions or stop
this conversation at any time without affecting any of my rights;

e. There will be no rewards and no reprisals, regardless of whether I meet with MLLG
or as a result of what I have to say;

f. MLLG told me that it is not interested in ascertaining whether or not I am a union
member or for or against a union, and positively asserts that I have the right to join
or refrain from joining any labor organization without fear of reprisals; and

g. MLLG told me that he it is only interested in the truth.

My Employment with the Restaurant
8. I have been a waiter at the Restaurant for a little over eight (8) years.
9. Ever since the day I started working here, my work day begins by clocking in before |
begin working.
10. After clocking in, I work my shift of about seven (7) hours per day.
11. Once in a while, I perform double shifts of approximately ten or eleven (10 or 11) hours.
12. I only work double shifts when emergencies arise and people fail to come in as scheduled.
13. I also often work double shifts during holidays.

14. When I complete my work day, the last thing I do is clock out.
Case 1:20-cv-07349-ALC-SDA Document 38-4 Filed 06/24/21 Page 3 of 6

15. The time keeping system is electronic, has a camera which takes my picture every time I
clock in or out, and keeps track of my weekly hours.

16. Whenever I work more than forty (40) hours in a week, I receive overtime compensation.

17. Because I receive tips, my hourly wage is less as a result of the tip credit.

18. However, my tips more than make up for the difference between the tipped minimum wage
and the regular minimum wage.

19. In fact, compared to what I earn in wages, the tips I earn completely dwarf that amount.

20. Every week on Saturday, I receive my pay for the work performed on the prior Monday
through Sunday.

21. When I receive my pay, I also receive a pay stub which shows my hours worked, my hourly
wages, my tips, and — if I work a spread of ten or more hours per day — spread of hours
compensation.

22. I have never not been paid for work I performed.

23. I have never had an issue where I had to speak to management about missing pay or hours.

24. [hardly ever work any overtime so it is rare that I receive it.

25. The Restaurant has been around for over forty years and is properly managed such that no
one works overtime to avoid the unnecessary expense.

26. In fact, from January 2021 until today, I have not worked any overtime at all.

27. I know this from a review of my paystub.

28. Prior to today, in 2019 (before the corona virus pandemic), I estimate that I earned overtime
compensation for only two (2) to three (3) weeks in the entire year.

29.I have no doubt that I am properly paid by the Restaurant because it is a legitimate

establishment that has been open for decades.
Case 1:20-cv-07349-ALC-SDA Document 38-4 Filed 06/24/21 Page 4 of 6

Pagan and His Lawyers Tried to Solicit Me to Join Their Lawsuit
30. On March 29, 2021 at 4:26 PM, I received a text message from Pagan.

31. The text said message said “Yo it’s Joseph from lobster house. Let’s get this money. Your

gunna wanna hear this ©) Call me at anytime so I can put you on Joseph the Puerto Rican kid not
jojo dumb ass[.]”

32. I did not respond to these messages.

33. On the same date, at 5:29 PM, I received a voice message from Pagan’s lawyer, which said
“Yeah hi this is Finn Dusenbery, an attorney for Joseph Pagan. Um, we represent Mr. Pagan
against CI Lobster Corp. If you could just give me a call whenever you have a chance, my number
is 6074371168, 6074371168 thank you very much bye.”

34. I did not return this call.

35. On April 1, 2021 at 8:46 PM, I received a text message from Pagan’s lawyer.

36. The text message said “Hi, this is Finn Dusenbery, I’m an attorney for Joseph Pagan against
CI Lobster Corp. If you have a chance, please call me at 607-437-1168. Thanks.”

37. I did not respond to this message, either.

38. I also received several phone calls from both Pagan and his attorney, all of which I did not
answer or was otherwise not available to speak at the time they called.

39. It is clear to me from reviewing these messages that Pagan and his attorneys want me to
join their lawsuit against the Restaurant.

40. I have always been properly paid and love my job at the Restaurant; as a result, I do not
want to sue them.

41.1 do not even know how Pagan can claim he is entitled to any pay because he frequently

called out and did not work at the Restaurant full time since he had jobs elsewhere.
Case 1:20-cv-07349-ALC-SDA Document 38-4 Filed 06/24/21 Page 5 of 6

42. In fact, he never stayed a full shift and very often left early.

43. For example, he would start a shift at 6:00 PM and leave before 11:00 PM.

44. He did this as soon as it slowed down at the restaurant.

45. I always stay from 6:00 PM until closing and hardly ever earn overtime.

46. It is therefore questionable to me that Pagan, who always left early, would earn any
overtime at all.

47.1 don’t appreciate the fact that Pagan and his lawyers contacted me without me requesting
that they do so to get me involved in a lawsuit that I do not want to be a part of.

48. Neither Pagan nor his lawyers ever asked me any questions or otherwise sought to
interview as a witness.

49. It was clear to me, especially by Pagan’s message, that the purpose of him contacting me
was to join the lawsuit.

50. It was also clear to me that when Pagan’s attorney contacted me, his lawyer had the same
purpose: to have me join the lawsuit.

51. I want Pagan and his attorney to stop contacting me.

52. I have read and understand this Declaration, affirm that the statements contained herein are
true and based on my own personal knowledge, or that upon information and belief, I believe them

to be true.

{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
Case 1:20-cv-07349-ALC-SDA Document 38-4 Filed 06/24/21 Page 6 of 6

I declare under penalty of perjury that the foregoing is true and correct. Executed

pale Bin

Laundel Booker

on June 14, 2021.

 
